HERMETIC THIN FILM ELECTROCHEMICAL CELLS HOUSED IN A CERAMIC CASING AND ACTIVATED WITH A SOLID ELECTROLYTE

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
	The drawings were received on 01/04/2019.  These drawings are acceptable.

Information Disclosure Statement
	Information Disclosure statement (IDS), submitted on 01/23/2019, 04/15/2019 & 03/04/2020, has been received and considered by the examiner.

Allowable Subject Matter
Claims 1-8 & 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Venkateswaran et al. US 2018/0108496 teaches an electrochemical cell (see abstract and title), comprising: a) a casing, comprising, a first substrate comprising opposed first substrate inner and outer surfaces (housing 1B), a second substrate comprising opposed second substrate inner and outer surfaces (housing 1B).

However, Venkateswaran fails to teach, suggest or render obvious the electrochemical cell having the features required in independent claims 1, 21 & 24 which clearly describe the invention illustrated in figures 1-3 with specificity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GARY D HARRIS/           Primary Examiner, Art Unit 1727